                 Case 18-26623        Doc 67     Filed 03/31/21     Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Greenbelt Division

In Re:                                       *

         Mikhail and Wanda Shamkin           *       Case No:     18-26623


                                             *       Chapter 13
            Debtors
____________________________________

  MOTION TO MODIFY CHAPTER 13 PLAN DUE TO THE COVID-19 PANDEMIC

        Mikhail and Wanda Shamkin, through their attorneys, James D. Ealley and The James D.
Ealley Law Firm, files this Motion to Modify Chapter 13 Plan, and as grounds thereof,
respectfully represents that:

         1.    The Order Confirming Chapter 13 Plan was entered by the Court on March 11,
               2019. The Plan was thereafter modified two times, on May 21, 2019 and May
               20, 2020, at the request of the Debtors.

         2.    Mr. Shamkin works in the hospitality industry. Due to the COVID 19 Pandemic,
               Mr. Shamkin was laid-off from work from April 6, 2020 to July 31, 2020. As a
               result, the Debtors fell behind on many of their financial obligations, including the
               Chapter 13 Plan payments. It was the desire of the Debtors to recover from the
               period of reduced income without needing to request another Plan modification.

         3.    From March 2020 to March 2021, the Debtors owed $40,482 in Plan payments.
               The Debtors made payments totaling $21,320, leaving a deficit of $13,852. Per
               the approved, modified Plan, the Debtors current monthly Plan payment is
               $3,114. The Debtors modified Plan provides for 100% distribution to general
               unsecured claims.

         4.    The gross required funding of the modified Chapter 13 Plan is $178,304.      The
               Debtors have paid a total of $61,574, leaving a gross funding balance of
               $116,730.

         5.    The Debtors are currently in the 27th month of the Plan, leaving 23 months
               remaining in the Plan.

         6.    In order to help the Debtors become current on all of their financial obligations,
               including the Plan payments, the Debtors are requesting an extension of their
               Chapter 13 Plan period by 24 months, resulting in a total of 47 months remaining
               in the Plan to pay the remaining gross funding balance of $116,730.
                Case 18-26623       Doc 67     Filed 03/31/21     Page 2 of 3




      7.     The Debtors are therefore proposing the monthly payment amount be set to
             $2,500 per month for 47 months. The Proposed Modified Plan is attached hereto
             as Exhibit A.


      WHEREFORE, Mikhail and Wanda Shamkin, debtors, respectfully requests that this
Honorable Court:

      1.     Enter an Order approving this Motion to Modify Chapter 13 Plan; and

      2.     Enter an Order confirming the proposed Modified Chapter 13 Plan; and

      3.     Award to the debtor such other and further relief as is just and proper.




                                                           Respectfully Submitted,

                                                           /s/ James D. Ealley
                                                           James D. Ealley, Bar # 26697
                                                           The James D. Ealley Law Firm
                                                           135 W Dares Beach Rd, Ste 203
                                                           Prince Frederick, MD 20678
                                                           410-535-2200
                                                           jealley@jdelawfirm.com

                                                           Attorney for the Debtors
                 Case 18-26623      Doc 67    Filed 03/31/21    Page 3 of 3




                              CERTIFICATE OF SERVICE

       I hereby certify that on March 31, 2021, I reviewed the Court’s CM/ECF system and it
reports that an electronic copy of the Motion to Modify Plan, Notice of Motion to Modify and
Proposed Modified Plan was served electronically by the Court’s CM/ECF system on the
following:

Rebecca Herr, Chapter 13 Trustee

    I hereby further certify that on March 31, 2021, a copy of the Motion to Modify Plan,
Notice of Motion to Modify and Proposed Modified Plan was also mailed first class mail,
postage prepaid to the parties on the attached:

                                                         /s/ James D. Ealley
                                                         James D. Ealley, Bar # 26697
